Dismissed and Memorandum Opinion filed February 27, 2003








Dismissed and Memorandum Opinion filed February 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00136-CV
____________
 
NEW BIRTH MISSIONARY BAPTIST CHURCH OF HOUSTON AND ELLA M. NUNN,
Appellants
 
V.
 
REVEREND DWIGHT E. MATTHEWS,
Appellee
 

 
On
Appeal from the 295th District Court
Harris County, Texas
Trial
Court Cause No. 02-61577
 

 
M
E M O R A N D U M   O P I N I O N




On
December 16, 2002, the trial court granted the motion to dismiss for lack of
jurisdiction filed by appellee, Reverend Dwight E. Matthews.  On December 26, 2002, counsel for appellants
filed a notice of appeal seeking to appeal the order signed December 16,
2002.  That appeal was assigned to this
Court and given appellate cause number 14-02-01365-CV.  The appeal in cause number 14-02-01365-CV is
still pending before this Court.  On
January 23, 2003, counsel for appellants filed a second notice of appeal.  In that notice, counsel stated appellants
desired to appeal the trial court=s orders dated January 8, 2003, which disposed of a motion to
show authority and a motion for non-suit. 
That appeal was assigned to this Court and given appellate cause number
14-03-00136-CV.  
On
February 10, 2003, after reviewing the record in cause number 14-03-00136-CV,
this Court sent a letter to the parties stating that on March 4, 2003, the
Court would consider dismissal of the appeal on its own motion for want of
jurisdiction because the orders which appellants stated they were attempting to
appeal, i.e., the orders signed January 8, 2003, concerning the motion to show
authority and motion for non-suit, are not appealable.  On February 19, 2003, appellants filed a AVerified
Motion to Retain.@  Attached to the motion
is a copy of the trial court=s order of December 16, 2002. 
In the motion, appellants state they are appealing the order of December
16, 2002, not the January orders identified in the notice of appeal filed
January 23, 2003.  However, as we noted
above, the appeal from the December 16, 2002, 
order is currently pending before this Court in cause number
14-02-01365-CV.  
We
first note that the second notice of appeal, which was filed January 23, 2003,
does not state that appellants are appealing the December 16, 2002, order;
rather, it specifically states that appellants desire to appeal from the orders
signed January 8, 2003.  Rule 25.1(d)
requires a notice of appeal to state the date of the judgment or order appealed
from.  Tex.
R. App. P. 25.1(d).  As we stated
in our dismissal letter of February 10, 2003, those orders are not
appealable.  If appellants did, in fact,
intend to appeal the December 16, 2002, order in their second notice of appeal,
we fail to see the need to do so C an appeal from that order is already pending in cause number
14-02-01365-CV.  Appellants are not entitled
to two separate appeals from the same order. 
Accordingly, we deny the motion to retain and dismiss the appeal in
cause number 14-03-00136-CV.  
PER CURIAM
 
Judgment rendered and Memorandum Opinion
filed February 27, 2003.
Panel consists of Justices Yates, Hudson,
and Frost.